Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 1 of 17

zt as "= 9990 Richmond Ave
= Suite 400 South

Houston, TX. 77042
Telephone (877) 768-3759
Pax (866) 926-5498

www, selenefinance.com

 

Hours of Operation (CT)
Monday - Thursday: 8 a.m. - 9 p.m.
Friday: $ a.m.-5 p.m,

 

e This is an important notice concerning your right to live in your home. Have it translated
at once.

_¢ Esta carta explica sus derechos legales para permanecer en su propiedad de vivienda. Por
favor traduzca esta notificacion inmediatamente.

¢ Este é um aviso importante em relacio ao seu dereito de morar na sua residéncia. Por
favor, tem tradizido imediatamente.

e C'est une notification importante concernant votre droit de vivre chez vous. Faites-la
traduire immédiatement.

© Ge SAE OA, Ree

RIGHT TO REQUEST A MODIFIED MORTGAGE LOAN

   

 

 

 

06/06/2017 By First Class and Certified Mail

MATTHEW J VANDERHOOP
17 OLD SOUTH RD
AQUINNAH, MA 02535-1520

Sent First Class Mail:
C32051L35441

Re: — Property: 17 OLDS RD
AQUINNAH, MA 02535
Loan #: 1333 with Selene Finance LP

To MATTHEW J VANDERHOOP:

We are contacting you because our records indicate that you are eligible under Massachusetts law to
request a modification of your mortgage with Selene Finance LP (“Selene”), [f you want to request a
loan modification or other foreclosure alternative option, you must complete and return the enclosed
Mortgage Modification Options form along with any supporting information no later than J uly 6,
2017. The Mortgage Modification Options form and any supporting documents must be returned by
certified mail or similar service to Selene Finance LP. We will respond to your request within 30 days
of its receipt.

Please be aware this notice of Right to Request a Modified Mortgage Loan is different from the Right
to Cure Your Mortgage Default notice that you may have already received. The enclosed Mortgage
Modification Options form provides you with four choices. These choices impact the options under
the Right to Cure notice and should be carefully considered. If you do not want to request a loan
modification, you must still return the enclosed Mortgage Modification Options form. Please keep a
copy of everything you send to us and keep proof of mailing the materials to us.

Page 6 of 21 NMLS# 6312
 

Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 2 of 17

If you do not return the enclosed Mortgage Modification Options form by July 6, 2017 your
right to cure your mortgage default will end on 09/04/2017.

If you have questions, please contact Selene Finance LP at (877) 768-3759 or 9990 Richmond Ave,
Suite 400 South, Houston, TX 77042, If you would like assistance from the Attorney General's
Office, you may contact the HomeCorps hotline at 617-573-5333 to speak with a loan modification
specialist who can assist you. We suggest you mention this notice when you call.

Sincerely,

Maria Malaro
Mortgage Specialist

Enclosed with this notice, there may be additional important disclosures related to applicable laws and
requirements that you should carefully review.

Enclosures:
e Mortgage Modification Options form
* Request for Modification Assistance form or Selene Finance LP's current loan modification
application
¢ Required Documents For Loan Modification Application, or similar form
e Uniform Borrower Assistance Form
® 4506-T

Page 7 of 21
Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 3 of 17

Selene Finance LP is a debt collector attempting to collect a debt and any information obtained will be used for
that purpose.

Please note that if you are in bankruptcy or received a bankruptcy discharge of this debt, this
communication is not an attempt to collect the debt against you personally.

For Servicemembers and their Dependents: The Federal Servicemembers Civil Relief Act and certain state
laws provide important protections for you, including, under most circumstances, a prohibition on foreclosure
during and twelve months after the servicemember' s active duty service. Selene will not foreclose on the
property ofa servicemember or his or her dependent during that time, except pursuant to a court order. You
also may be entitled to other protections under these laws, including interest rate and fee relief, Please contact
us to learn more about your rights.

Page & of 21
 

Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 4 of 17

MORTGAGE MODIFICATION OPTIONS
You must return this form in the enclosed envelope by July 6, 2017.

MATTHEW J VANDERHOOP
17 OLD SOUTH RD
AQUINNAH, MA 02535-1520

Re: — Property: 17 OLDS RD
AQUINNAH, MA 02535
Loan #: ‘1333 with Selene Finance LP

To MATTHEW J VANDERHOOP:

You must check one of the following boxes to notify Selene Finance LP of how you would like to
proceed.

Q) I would like to request a loan modification. I have attached a complete statement of my income
and list of assets, total debts and obligations as requested by the creditor in the form(s) which
accompanied the Right to Request a Modified Mortgage Loan Notice. I maintain my right to a 90 day
period to cure my mortgage default.

Q) I would like to request a different foreclosure alternative such as a short sale or deed-in lieu of
foreclosure. I maintain my right to a 90 day period to cure my mortgage default.

C) I do not want to request a loan modification or any foreclosure alternative. I maintain my right to a
90 day period to cure my mortgage default,

QO) I want to waive my right to cure the default on my mortgage loan and proceed to foreclosure, |
understand that by choosing this option I waive my right to any cure period.

 

 

Borrower Name Date

 

Borrower Telephone Number
Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 5 of 17

 

QO) All Borrowers

i

aa

ooo

Q

An application that includes a complete list of monthly income
and expenses, if required by the creditor

Provide signed Internal Revenue Service Form 4506-T
(Individual Tax Return Transcript Form) or Internal Revenue
Service Form 4506T-EZ (Short Form for Individual Tax Return
Transcript)

Provide copy of last two years’ tax returns, with all

schedules including Schedule E, if applicable

Provide copy of 2 most recent bank account statements

Provide proof of expenses and monthly obligations

Provide copy of utility bill showing homeowner name and
property address

Provide copy of credit card statements showing payments due on
all balances

Provide copy of mortgage statements for other mortgages on the
property, if applicable

 

CQ} For people who earn a
wage

io

Provide a copy of most recent pay stubs reflecting at least 30 days

of year- to- date i income of borrower or co “borrower —

 

Qi For people who are
self-employed

 

Provide a copy of the most recent signed and dated qu qué tarterly or
year-to-date profit and loss statement

 

QO) For people who receive QO

alimony, child support,

or separation
maintenance payments

Provide documentation of alimony, child support, and/or
separation payments

Notice: Alimony, child support or separate maintenance income
need not be disclosed if you do not choose to have it considered
for repay ving your mortgage debt,

 

 

(} For people who receive QO

income from other
sources

Provide documentation of tips, commissions, bonuses, housing
allowance or overtime; and/or

Provide documentation of unemployment income and/or social
security income, death benefits, pension, public assistance, or
adoption assistance; and/or

Provide documentation of income from rental properties,
including copy of any lease agreement

 

 
Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 6 of 17

  

      
      

     

if you are axp Sig] & tem; ! > Sra & helo, you must complete and submit this form S Ong wath other
required documentation ta be cansidered for available solutiorss. Gn this page, you must disclose infarmation about (1) you arc
your intentions te ssher heep er transi aut of your hime: (2) the property's status: 7) yesl est

fate taxes: (4) homeoyner's
insurance gremiuans; (8) bankruptey: (8) your credit counseling agency, and (7! other liens, if On your property.

 

 

    
 

   

any,

red income
miplete the Hardsnig
Lived documentation that

On Page 2 you musi disclose information about all of your incomes, expenses and assets. Page 2 also lists the requ
documentation tat you must submit in support of your request fer sesistenes. Than an Page 3, Ea mus

dave in which pour chechase the nature of your hardship. The H aship Afidavit informs you of the reg
YOU Must SUDMmH In suppor of your hercshio. cl ais.

     
 

NOTICE: In addition, whes you sign and date this form, you will make important certifications, representations and
agresments, including certifying that aff of the information in this Borrower Assistanes Form is accurate and truthful and
any identified hardship has. cerntributed to your subraission of this request for mortgage relief,

REMINGER: The Borrawer Response Package you need to return cansists ak {ij this campleted. signed and dated
Barrawer Assistance Form; (2) completed and signed IRS Form 45057 -EZ; (3) required incomes documentation, and (4)
required hardship documentation.

Loan LD. Number (isuahy found an your monthly aary

 

  

 

lwantto: Cheep the property etl fhe property Diteed the property te lienholder

 

Cis
The property is currently: = Ing, Primary Residence (lsecond Home

Provide vechicstion ef occupancy’ (ie. estievsad phone fall

Clan trive stment Property

 

 

 

 

 

 

 

 

The property is currently: = Dhonwner Oscupied Orentes Decupied Dvscant
forrawer : Co-Eorrowerihion-Obligar
BORROWEAS NANE OO-ECRROWERS AME
Ty RLMEB ER CATE OF BIRTH EOCIAL SECURITY NUMSER UATE GF SRTH
HONAE PHOME NUMBER WITH AREA Come HOME PRONE NUMSER WITKASEA Crene

 

CELL GE WGRK

 

MEER WITH AREA CODE

 

WITH AREA COE

 

Tetene = authorized to cad amd ted this cell phone number for

 

to call and text this cell phone numer fer

 

 

less rrittratne efforts Fives On : “or eForis Oly¥es Opin
BEST Tie TO Ace ONE HUMSER Ta fA.

 

 

 

PROPERTY ADDRESS (F SAME AS MAILING ADDRESS, JUS) WRITE EMAIL ADDRESS
BATE)
Estimated watse: 3 Have pou contacted a cred? counseling agency for help?

ts the property listed! fer sale? Dyas. 2 hie Ces Obs
i yes, what was the listing dats? Listing Price? }
Hf property has bear listed for sale, nave yourecelved an ofer on dhe
property? LO Yes 1pm

Fyes, please complete the counselor contact information below
Coumselce’s Name:
Agency's Mame:

 

 

 

 

Date of offer. Amount af Offer .
Agant’s Name: Counselce's Prine Number:

Sls = SS :
Agent's Fhone Number: Counselce’s Emai Adcress: ee

 

For Sale by Owner? Dyes OO Mo

 

 

Bo you have condorunium or homeowner assogiaton (HOA) es? LD ves Oo

Total monthly payment arreount Mame and aciress that fees are paid 17

 

 

 

Have you filed for bankruptey? Dyes CMs
I yes: Chapter? (1 Chapter 13 Filing Date:
Has your bariirupicy een @scharnes? CO yee LE io Bantrupicy case Meonbear-

 

 

 

 

 

Selene Loss Mitigation Application Page 11 of 21
 

Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 7 of 17

  

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

   

 

 

 

 

Household Acsets (associated with
is propery andlor borrowers}
Monthly grass Furst Morigage P Checking ‘
Mon ily gros: 5 Parsi Moagag 3 : ag 3 Food &
WAQES Paament Agogurtist
7 Second Mortgage Checking Water / Gas !

Overtime z a
eaerane 5 Payment : Accounts} 3 Electre E
Child: Sue parts e Harneawner's Savings cr Money ‘
— me ‘ ere S 3 SRC ;
Amany’ insurance 3 Market Acctfs} _ Transportation 3

CHa am SP is i *.
nese _ oe al | Property Taxes 5 CDs. 3 Child Care g
securiy tt

able S35 bene =
da naan = Credit Cards {
SP CRMED PCr installment Loants} Fe f Baits
mccme from: § install o Losn(s) 3 Stocks ¥ Bonds 3 Life / Auto 3
senuites or (tots: minivan Insurance
- fem wats payment fer month)
PSHE lS crite
Tins, Commiz
Bonus amd = F 5 ‘Other Dash on Hand | § Oa8 Estelle 3
Emolwyed incor
Lo Other Real Esiie

ets Renewed 5 4 : ‘ 3 3

Rents Receive . Payitents $ (estimated yaluei | 2
a mares BEL pe meme eal

en 5 Alimeny, child z ane ea RA |S 5
EES ee i
Feed: 5 Mortsage Payments 5 es =
Starnpavelfare : ch otherorsperies | * rm ®
Caner 2 giher 3 3 2
Total (avoss : say iz
Seat st 5 Total Bebi & Total Assets 5 Fatal Expenses §

 

 

 

 

 

 

 

 

“HGHIGE, ALUPIONY CUE SuIpger, OF sapATeerLntanonee Income Peed Met De feveaied you de not eieess fomeee Ieerekaaead fon Taping (hla lean,

 

    

 

 

 

 

$ $
$ 3
3. 3

 

 

 

 
 

gagers

 

Required Income Gocumentation - For AN Household Members and Mc
?

0 Do yay sitn a wage oo Are you pat-empicyed?

  

  

      
 

For each homawer whos a salaried employes or For gach barower who receives sel-ernpleyed income, incizcle two years of
hourly wage ¢amer, include the mest recent pay stub compteted, signed individual teceral come tax ratums ad, 35 spel cable, the
3 atlenst 20 cays of yer-te-cate earrings: business tax retum; AND ether the mest recent signed and dated quareny or

     

for each be ar-iaedate profiloss statercert fiat ref ity for the mi
(w-z'5, lax refurms, 7 bank sisiemens: 4 tmonths; OR copies of bark ststaments for a] acesunts fer the la
aovenmis}) evidencing canknwaticn of business activity,

   
  

ment tree
six months

 

 

 

 

Sa050ng WorkenTescher? Annual Sian Data Annual End Bata: Average Moma workad ger yr:

To you Rave any addtional scurees of neome? Provide for each borrower as applicable:

“Other Earned Inseme" such as bonuses, seninissions, housing allowance, ties, or overtine:

C Reesbie thec-pany decumentsten deserbing the anount and nature cf the income (e.9., paystub, employment contractor printouts
documenting te incnre).

Social Secority, disability or death benefits, pension, public assistance, or adoption assistance:

OC Cceumentaton stewing the amount and ire-quency of the benefiis, such as letters, exh bas, disability polivy or benefits statement fram the
prowaer, and

C Documentation stewing the receipt of payment, such 35 cogess of the tao mest recent hank slaterrents showing deposit amcunts,

Rental imeore:

D Copy of the most recent fled federal tax retum with all schedules, inching Schedule E—Surplemerital Income and Loss. Rental Income
for qualifying pewposes wi be 75° of the gross rent you regorted, reduced Sythe monthly dett service on the property, #2pplicable; or

D If rental neome is not reported on Schedule E - Supplemental iionme and Loss, provide a CODY of the current Base agreement wah either
tank staements or cancelled rent checks demonstrating receipt of rent.

Investraent income:

D Copies of the tro most recent investment statements or bank siatements suppesting receipt of this neome.

Alimony, child suppert, or separation maintenance payments as qualifying income:

0 Copy of divorce cecres, Separation agreement, or other written legal agreement fled with a court, or court decree that sites the arcunt of
the alimony, chic support, of separation mantenance sayments and the cerind of time over which the payments will be neceved, and

Di Copies ef your fwe most recent Bank statements or other Hird-party cheuments showing rece'pt of payrnent.

LI

 

 

 

  

Hitice: Alrrory, chit Sisoort, of separata malrienanee income peed aot be revealed Tyas do not chease te have lf considered tor renaying this tean,

 

 

Selene Loss Mitigation Application Page 12 of 21
Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 8 of 17

       

SHIP AFFIDAVIT
iprovice a written explonstion with this requestdeseribing the specific nature af your hardshin}

i afi TEquesting review of ry current financial siteation to determine whether | Quality for empeorary or pemiarent morgage ‘oan relist cptions,

Date Hardship Zegqanis:

 

 

 

ibeleye that my situation if:

J Sherttenrs dunce 8 monthsy
2) heecium-tern a= 12 months)
o] Long-term or Permanent Hardship greater than 12 menths}

tam having dfficufty mating my menthly payment beasuse of reason set forth below

 

 

 

   

 

 

   

 

  

 

 

Fiesta check si ist aoniy and fudme required consmenislion domonstaiing your primary harichn!

if Your Hardship is: Then the Required Hardship Documeniafion is:

CE Unempioymant C sists Unemployment be . Urerployment Genipensaten Form 1099 G Ser the tire 4

Btart Gate: Er Cats: fisted or igs retums for thase vearisi

Oo Underempleyment o Pay stubs, W's, and Tas Returns fer the time dames dueng whieh yeu were
urceremoloyed.

C income reduction ls. g.. Sllmination of CG Pay stubs, W's. and Tas Aleturrs itr the time Fames Corng which your income was
reduced. Incarce Setore; incoming After.

 

Le

 

G Tax fetums to support mersaze in numberof dependents

 

   

spartan: separator of G Pivarse decree signed by the court: OR
ers elated Dy merria ae. cit uTSon
lar damestio parinership unde

epolicable law

 

Separaion agreement signed by the court CR

 

Ee

eu

w
o
t
i
a
Te
[oat
Ped

“cy

 

ceed evidencing that ihe non-coeupying Zemewer er co- Bommwer has
relinquished all dghts to he propery

 

Z| Casth of a borraweror death of either ihe
primary or Seenncary wage eamer in ths
hows hid

Orginal Death ectifiesta: OR

a

 

Sy OF Sewapaper aricle reporting the death

Prohated Arlt

 

Cloeter's ate of illness or diszbilin: OF

Medical nile; OR

 

Prre of rionthly insurance ben

 

ent ausistarce: [i

 

 

CS cicester ingtural or man-made} adversely
impacting the aroperty or Borcwers plane
of aripleymant

Insurance clam: OR

 

Federal Smengency Managerent Agency grant or Sead Susineas Asminisesten loan: OR

 

Baraaver of Employer property lise in a federally declared disaster area

 

CIC 61 CCI C9 CCT 0 CI

 

For active duty sercice members: Notice cf Femmanent Change cf Station {PCS} or actual
cars.

 

CG For Rinphaytient Uansiers/new emplayenrent:
Copy of sgned offer letter or notice from employer showing barsier ipa new empioyrrent
ee A40cT
Paystub Trem) mes err:
Wirstern explamaiion:

  

milisted shove is appliosbhey,
CF tn ad: on, documentation thal reflects the anvcunt af any releoation: assistance
provided, if appiicabie (ret renviredl for those with PCS orders}.

 

 

DD ausiness Failure tas refum from the previous year fincluding ail schedvies} AND:

C2 Preef of busi 2 fadure supeoried by ome of the Aollsweing:
© Bankroptoy filing fer the basiness: OR
« Taro months resent bank statercents for the business ascquntevi aencing cessation of
business activity; OR
e Most recent signed and dated euarterly er year-to-date profit and less statement

 

 

 

 

 

 

Selene Loss Mitigation Application Page 13 of 21
Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 9 of 17

 

   

led shove has contihyted
inslery of hemes ane ravage

2. iur anata and scanowiedce that tha Benvicer, cwner or guarantor of if Marigage, or ther sgent(?) may investigate the

accuracy of my sisiements, may require me to 0 pe vide addtional supporing éccoumentation, and that knowingly subrnitting false
information may viclala Faderal and ather applicable law.

lunderstand the Servicer will obtain a current credit reser on sil borrowers enligated on the Note.

. junderstand thai if! have intentionaly defaulted on my exis Ng rear ags

$e engaged in fraud =
connection win this request for mortgage relief er if | do rot provide all required docu:

 

 

ia

 

ds

 
      
   
  

    
     

   
 
 
 

ion, ihe Servicer
morgage °8 glisf granted and may pursue forzclosure on my homme anc/or pursue any available legal reme fis,
5.) cerity fai my property has not received a eencemnation notice.
§. | certify thal | am willing to prewide af] requested documents and to respond bo au Servicer comanunigastions ina linnely manner. |
uncdersiand that time is of the essance.
7. junderstand that the Servi

     
   
 
 
 
 
 
  

but tha Berd cer = j ts oer een 2

itor cther

is

PME MLS = Suber

docy
ives yell ES y esauRGALA

  

a, ari eevee pn and! a¢ otepiand ag?

rae to ail farms of such plan, | sles
: esgment and eg vemant are ine o i

fiserance asi? set forth in such
2g} ee ia fication fer s
7 the terms set forth in the
_ of forkearanes plan.
of any repayme ant pha an, thal paricd lar, or

c eration of my loan af fs wreclosure
ered relates aes consitute a ture of my default under my loan uniess such paymenis. are sufficient to
comoletely cure my entire detauk under loan.

if. lagree thatany neler waiver as te my payment of escrow dems bo ike Servicer in connection with rw loan has bean revoked,
id ¥

11. Hl quality for and enter into a repayment plan, forbearance plan, or'trial peried clan, | agree te the
account and the paycnent of eseraw ilies Hf an esorcw account never existed on ry Moar.

thd undersisnd that hes SeMMICEr W it collect and record personal information that | subrritin this Be reer Response Pay

ane net intited to, my name, sddress, teleshone number, sects? secu

 
  
   
 

 

aia nen iden: me aig 8) wi 1: SamVe a5 i
bons of the tial period plan, renaynveni pla
ts ane ene r + pay yert during the ter

maine toes aw

      

8 focth ine terms and con

 
 
  

oo
‘i

  
 

 
 
 
 
 

forbearance plant

    

   

i estaolishment af ep ascreey

see

    
 
 

     
  
 
   
   
  

        

aye and
rity number, credit

 

 

     

 

 

frmiation sDo0ut my sceount balances rics = tk lunderstand and Consent i he
ai inte mation and ae terns ee Slefer foreclosure sHeineive tha ahve to any

  
 
  

néor, “on Se
erio any HUD-ce:
for foracicsure prevent Q Home Affordable Program, | understand and consert in
re disciosure of my personal information and the terms of any Making Home Affordable Agreement by the Servicer to (3) the

ser cet = ihe Treasury, (ti Fannie Maz and Freddie Mac in connection with their resconsibi itis under the Heeneovner
Af ae lari, ard [5] 2] COM panies that perorn support sanices in conjunction with M

aking Pome Affordable,
wat this request for morigags : sean at ae eeilar or nec! oe numer | have

ie ilephore,

OF Sey Vices ot 1 frst lien or suboy ndinato Fe an (if eopticad'e)

 

        
      
   

 

Barewer Sijnaiure Date Co-Borrower Signature ae

Selene Loss Mitigation Application Page |4 of 21
 

Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 10 of 17

Real Estate Fraud Certification!

This Certification is being requested by your servicer and is required, for certain additional incentives, by the federal
government under, as applicable, the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 ef sey.), the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. 111-203). or the Federal Housin g Enterprises
Financial Safety and Soundness Act of 1992 (Pub. L. 102-550), as amended by Housing and Economie Recovery Act of
2008 (Pub, L. 110-289) (12 U.S.C. 4501 ef seg.). Federal law provides that no person shall be eligible to begin
receiving assistance from the Making Home Affordable Program, if such person, in connection with a mortgage or real
estate transaction, has been convicted, within the last 10 years, of any one of the following: (A) felony larceny, theft,
fraud, or forgery, (B) money laundering or (C) tax evasion. Providing the requested Certification is voluntary; however,
if you do not provide this Certification, you will not be eligible to receive the sixth year “pay for performance” incentive
under the Making Home Affordable Program. Therefore, you are required to furnish this Certification if you wish to
teecive the sixth year “pay for performance” incentive under the Making Home Affordable Program.

By signing below, L'we represent that I/we have not been convicted within the last 10 years of any one of the following
in connection with a mortgage or real estate transaction:

(1) felony larceny, thefl, fraud, or forgery,
(b) money laundering, or
({c) tax evasion.

I/we understand that my/our signature below authorizes the servicer to share this Certification with its agents and the
U.S. Department of the Treasury, Fannie Mae, Freddie Mac or their respective agents, each of whom may investigate
the accuracy of my statements by obtaining a current consumer report, and performing background checks, including
automated searches of federal, state and county databases, to confirm that LAve have not been convicted of such crimes.
[we also understand that knowingly submitting false information may violate Federal law and may result in civil or
criminal penalties, as well as loss of benefits or incentives provided under the Making Home Affordable Program and
that are posted to my/our mortgage account afer the effective date of this Certification, This Certification is effective on
the earlier of the date executed as listed below or the date received by your servicer,

I/we also certify under penalty of perjury under the laws of the United States of America that the foregoing is true and
correct.

 

 

Borrower Signature social Security Number Date of Birth Date Executed
Co-Borrower Signature Social Security Number Date of Birth Date Executed

L

This Certification is being requested by your servicer and is required, for certain additional incentives, by the federal
government under, as applicable, the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 ey seq.), the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. 11 1-203), or the Federal Housing Enterprises
Financial Safety and Soundness Act of 1992 (Pub, L, 102-550), as amended by Housing and Economic Recovery Act of
2008 (Pub. L, 110-289) (12 U.S.C. 4501 ef sey.). Federal law provides that no person shall be cligible to begin
receiving assistance from the Making Home Affordable Program, if such person, in connection with a mortgage or real
estale transaction, has been convicted, within the last 10 years, of any one of the followin a: (A) felony larceny, theft,
fraud, or forgery, (B) money laundering or (C) tax evasion. Providing the requested Certification is voluntary; however,
if you do not provide this Certification, you will not be eligible to receive the sixth year “pay for performance” incentive
under the Making Home Affordable Program. Therefore, you ate required to furnish this Certification if you wish to
receive the sixth year “pay for performance” incentive under the Making Home Affordable Program.

Selene Loss Mitigation Application Page 15 of 21
Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 11 of 17

  

 

TION FOR GOVERNMENT MONITORING PURPOSES

The following information is requested by the Federal Government for certain types of loans related to a dwelling in order to monitor the

 

lender’s compliance
with equal credit opportunity, fair housing and home mortgage disclosure laws. You are not required to furnish this information, but you are encouraved to

do so, The law provides that a lender may not discriminate either on the basis of this information or on whether you choose to furnish it.

[fyou furnish the
information, please provide both ethnicity and race. For race. you may check more than one designation. Tf you do not furnish ethnicity, race or sex, under

Federal regulations, this lender is required to noie the information on the basis of visual observations and surname if you have made this
person, Ifyou do not wish to furnish the information, please check the box below. (Lender must review the above material to assure th
satisfy all requirements lo which the lender is subject under applicable st state law for the parucular type of loan _ for. ,

Application in
at the disclosures

 

 

 

 

 

 

 

 

BORROWER O11} I do not wish to furnish { thisinfrmation h ;
Ethnicity: 0 Hispanic or Latina 0 Not Hispanic or Latina Ethnicity: Us Hispanic or Latino “oy Not Hispanic or Latino
Race: 1 American indian or 0 Asian D Black or Race: CI American Indian or C] Asian C1 Black or
Alaska Native African American Alaska Native Aftican American
CO Native Hawaiian or OO] White CO Native Hawaiian or 0 White
Other Pacific [stander Other Pacific Islander
Sex Ol) Female 0 Mate socteeeeeeereeeeeeeee ed SOM El Femate Mate

 

   

 

 

To be Completed by Loan Or iginator:
This mfonnation was provided:

C1 ina face-to-face interview

C1 Tn a telephone interview

CO] By the applicant and submitted by fax or mail

0 By the applicant and submited via e-mail or the Internet

 

 

Borrower Signature Date Co-Borrower Signature Date

Selene Loss Mitigation Application Page 16 of 21
 

Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 12 of 17

******EOR FLORIDA PROPERTIES ONLY***¥**

 

LOAN NUMBER:

 

FEE AGREEMENT FOR LOAN MODIFICATION SERVICES

FLORIDA LAW REQUIRES THAT WE PROVIDE FLORIDA RESIDENTS WITH THIS AGREEMENT ALTHOUGH WE DO NOT
CHARGE YOU A FEE FOR LOAN MODIFICATION SERVICES,

THIS AGREEMENT FOR LOAN MODIFICATION SERVICES (“AGREEMENT”) IS MADE AND ENTERED INTO THIS
DAY OF , 20 , BY AND BETWEEN SELENE FINANCE LP (SELENE) AND
(BORROWER/S) FOR THE MORTGAGE LOAN

 

MODIFICATION SERVICES DESCRIBED HEREIN,

SELENE IS A MORTGAGE LOAN SERVICER WHOSE ADDRESS IS: 9990 RICHMOND AVENUE, SUITE 400 S, HOUSTON,
TEXAS 77042, SELENE IS OFFERING TO ASSIST YOU IN MODIFYING THE LOAN ON YOUR PROPERTY.

SELENE WILL NOT CHARGE YOU A FEE FOR ASSISTING YOU IN MODIFYING YOUR LOAN BUT WILL REQUIRE THAT YOU
PROVIDE FINANCIAL INFORMATION SO WE CAN DETERMINE YOUR ABILITY TO QUALIFY FOR A MODIFICATION.

SELENE WILL REQUEST A CREDIT REPORT TO CONFIRM YOUR DEBTS AND SUBMIT A PACKAGE TO THE NOTE HOLDER
FOR REVIEW AND APPROVAL. SELENE CANNOT GUARANTEE THAT THE NOTE HOLDER WILL AGREE TO MODIFY THE
LOAN BUT IF THE NOTE HOLDER AGREES, WE WILL CONTACT YOU TO PROVIDE THE TERMS AND FORWARD THE
MODIFICATION AGREEMENT TO YOU FOR EXECUTION.

YOU MAY CANCEL THIS AGREEMENT FOR LOAN MODIFICATION SERVICES WITHOUT ANY PENALTY OR OBLIGATION
WITHIN THREE (3) BUSINESS DAYS AFTER THE DATE THE AGREEMENT IS SIGNED BY YOU.

THE LAW REQUIRES THAT THE LOAN ORIGINATOR, MORTGAGE BROKER, OR MORTGAGE LENDER IS PROHIBITED
FROM ACCEPTING ANY MONEY, PROPERTY, OR OTHER FORM OF PAYMENT FROM YOU UNTIL ALL PROMISED
SERVICES HAVE BEEN COMPLETED. IF FOR ANY REASON YOU HAVE PAID THE CONSULTANT BEFORE CANCELLATION,
YOUR PAYMENT MUST BE RETURNED TO YOU WITHIN (10) BUSINESS DAYS AFTER THE CONSULTANT RECEIVES YOUR
CANCELLATION NOTICE. THIS DOES NOT APPLY IN THIS CASE BECAUSE SELENE DOES NOT CHARGE ANY FEE FOR
MODIFICATION SERVICES.

IF YOU WANT TO CANCEL THIS AGREEMENT, PLEASE SEND A SIGNED AND DATED STATEMENT THAT YOU ARE
CANCELING THE AGREEMENT TO SELENE AT S990 RICHMOND AVENUE, SUITE 400 SOUTH, HOUSTON, TEXAS 77042,

IMPORTANT: THE LAW ALSO REQUIRES THAT WE ADVISE YOU THAT IT IS RECOMMENDED THAT YOU CONTACT YOUR
MORTGAGE LENDER OR MORTGAGE SERVICER BEFORE SIGNING THIS AGREEMENT. YOUR LENDER OR SERVICER MAY
BE WILLING TO NEGOTIATE A PAYMENT PLAN OR A RESTRUCTURING WITH YOU FREE OF CHARGE. IN THIS CASE,
SELENE IS YOUR MORTGAGE SERVICER AND WE DO NOT CHARGE YOU A FEE FOR THESE SERVICES.

 

BORROWER SIGNATURE DATE SIGNED

 

CO-BORROWER SIGNATURE DATE SIGNED

Selene Loss Mitigation Application Page 17 of 21
Case 1:18-cv-11924-FDS Document 46-8

Third Party Authorization

Filed 04/16/19 Page 13 of 17

cs ers FP RE Bee
. foam a ieee t & Boer
Boe Bs Bae Bae | a

 

First Name

 

Last Name

Last 4 Digits - Social
Security Number

 

First Name

Last Name

Co-Borrower Information

 

Last 4 Digits - Social
Security Number

Property Address

 

Street

 

City/State/Zip Code
Loan Information

Loan Number

 

Selene Finance LP

Mortgage Company
Name

 

 

 

 

|/We am/are the borrower(s) on the above referenced loan.

By signing below, I/we hereby authorize Selene Finance LP to discuss the loan with the following

individual/company:

 

Authorized Individual
or Company

 

Street

City/State/Zip

 

Phone Number

 

 

 

 

This authorization will remain in effect until | send written notice to Selene Finance LP that the authorization

is revoked.

 

Borrower Signature:

 

Borrower Printed Name:

Date Signed

 

Co-Borrower Signature:

Date Signed

 

Co-Borrower Printed Name:

 

 

 

 

Selene Loss Mitigation Application

Page 18 of 21
Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 14 of 17

EXAMPLE ONLY

vam A5 06-T Request for Transcript of Tax Return

® Do not sign this form unless all applicable lines have been completed.
pkbecoplatiber 2%) Request may be rejected if the form is incomplete or illegible
Deparlment of the Treasury 4q . ¥ 4 P g .
Internal Revenue Service » For more information about Form 4506-T, visit www.irs. gov/form4506t.

OMB No. 1545-1872

Tip. Use Forrn 4506-T to. order a transeript or other rsturn information free of charge, See the product list below, You can quickly request transcripts by using
our automated self-help service tccls. Please visit us at IRS.gov and click on “Get a Tax Transcript..." under “Tools” or call 1-800-908-9946. If you need a copy
of your return, use Form 4506, Request for Copy of Tax Return. There is a fee to get a copy of your return.

 

 

 

 

1a. Name shown on tax return. Ifa joint return, enter the name 1b First social security number on tax return, individuat taxpayer identification
shown first. number, or employer identification number (see instructions)
BORROWER NAME BORROWER SOCIAL SECURITY NUMBER

2a_ Ifa joint retum, enter spouse's name shown on tax return. 2b Second social security number or individual taxpayer

identification number if joint tax return

CO-BORROWER NAME CO-BORROWER SOCIAL SECURITY NUMBER

3 Current name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)
CURRENT ADDRESS

 

4 Previous address shown on the last return filed if different from line 3 (see instructions)

 

§ Ifthe transcript or tax information is to be mailed to a third party (such as a mortgage company}, enter the third party's name, address,
and teleshone number.

Selene Finance, 9990 Richmond Ave, Suite 400S, Houston, TX 77042, 877-768-3759

Caution: If the tax transcript is being mailed to a third party, ensure that you have filled in lines 6 through $ before signing. Sign and date the form once
you hava filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax transcript to the third! party listed
on fine 5, the IRS. has no control over what the third party does with the information, If you would liks to limit the third party's authority io clisclose your
transcript infermation, you can specify this limitation in your written agreement with the third party.

 

6 Transcript requested. Enter the tax form number here (1040, 1065, 1120, ete.) and check the appropriate box below. Enter only one tax form
number per request. » 1040

a Return Transcript, which includes most of the line items of a tax retum as filed with the IRS, A tax return transcript does not reflect
changes made to the account after the return is processed. Transcripts are only available for the following returns: Form 1040 series,
Form 1065, Form 1120, Ferra 1120-A, Form 1120-H, Form 1120-L, and Form 11208. Return transcripts are availalsle for the current year
and returns processed during the prior 3 processing years. Most requests will be processed within 10 business days 2. . | |, Vl

b Account Transcript, which contains information on the financial status of the account, such as payments mace on the account, penaity
assessments, and adjustments made by you or the IRS after the return was filed. Return information is limited to items such as tax liability
and estimated tax payments, Account transcripts are available for most returns, Most requests will be processed within 10 business days

¢ Record of Account, which provides the most detailed information as it is a combination of the Return Transcript and the Account
Transcript. Available for current year and 3 prior tax years. Most requests will be processed within 10 business days

7 ~~ Verification of Nonfiling, which is proof from the IBS that you did nat file a return for the year. Current year requests are only available
after June 15th. There are no availability restrictions on prior year requests. Mast requests will be processed within 10 business days. . [J]

5 Farm W-2, Form 1099 series, Form 1098 series, or Form 5496 series transcript. The IRS can provide a transcript that includes data from
these information returns. State or local information is not included with the Form W-2 information. The IRS may be able to provide this
transcript information for up to 10 years. Information for the current year is generally not available until the year after it is filed witn the IRS, Far
example, W-2 information for 2011, filed in 2012, will likely not be available from the IRS until 2013. If you nead W-2 information for retirement
purposes, you should contact the Social Security Administration at 1-800-772-1213. Most requests wil be processed within 10 business days . [7]

Caution: If you need a copy of Form W-2 or Form 1099, you should first contact the payer. To get a copy of the Form W-2 or Form 1099 filed
with your return, you must use Form 4506 and request a copy of your return, which includes all attachments.

 

9 Year or period requested. Enter the ending date of the year or pariod, using the mmidd/yyyy format. If you are requesting more than four
years or periods, you must attach another Form 4506-T. For requests relating to quarterly tax returns, such as Form 941, you must enter
each quarter or tax period separately.

mm/ dd /yyyy mm/ dd / yyy | mm/ dd / yyyy | / if

Caution: Do not sign this form unless all applicable lines have been completed.

 

Signature of taxpayer(s). | declare that { am either the taxpayer whose name is shown on line 1a or 2a, Or a person authonzed to obtain the tax
information requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more
shareholder, partner, managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or parly other than the taxpayer, |
certify that | have the authority to execute Form 4506-T on behalf of the taxpayer, Note: For transcripts being sent to a third party, this form must be
received within 120 days of the signature date.

{¥] Signatory attests that he/she has read the attestation clause and upon so reading declares that he/she Phone number of taxpayer on line

 

 

 

 

has the authority to sign the Form 4506-T. See instructions. taor 2a
b BORROWER SIGNATURE DATE
Signature (see instructions) Date
Sign b
Here Title (if line 1a above is a corporation, partnership. estate, or trust}
) CO-BORROWER SIGNATURE DATE
Spouse's signature Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2. Cat. No. 37667N Form 4506-T (rev, 9-2015)

 

THERE SHOULD BE NO CROSS-OUTS ON THIS FORM

Selene Loss Mitigation Application Page 19 of 21
Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 15 of 17
Case 1:18-cv-11924-FDS Document 46-8 Filed 04/16/19 Page 16 of 17

ian 45 06-T Request for Transcript of Tax Return

» Do not sign this form unless all applicable lines have been completed.
(Fev, Santer 2005) » Request may be rejected if the form is in lete or illegib!
Department of the Treasury q . Y . j ” oom meginie.
Interna! Revenue Service > For more information about Form 4506-T, visit www.irs.gov/form4506t.

OMB No. 1545-1872

Tip. Use Form 4506-T to order a transcript or other return information free of charge. See the product list below. You can quickly request transcripts by using
our automated self-help service tcals. Please visit us at IRS.goy and click on “Get a Tax Transcript..." under “Tools” or call 1-300-908-9946. If you need a copy
of your return, use Form 4506, Request for Copy of Tax Return. There is a fee to get a copy of your return,

 

 

ta Name shown on tax return. If a joint return. enter the name 1b First social security number on tax return, individual taxpayer identification
shown first. number, or employer identification number (see instructions}
2a Ifa joint return, enter spouse's name shown on tax return. 2b Second social security number or individual taxpayer
identification number if joint tax retum

 

 

3 Currant name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)

 

4. Previous address shown on the last return filed if different from line 3 (see instructions)

 

§ If the transcript or tax information is to be mailed to a third party (such as a mortgage company), enter the third party’s name, addrass,
and telephone number.

9990 Richmond Avenue, Suite 400 South, Houston, TX 77042

Caution: If the tax transcript is being mailed to a third party, ensure that you have filled in lines 6 through 9 before signing, Sign and cate the form once
you have filled in these lines. Completing these steps helps te protect your privacy. Once the IRS discloses your tax transcript to the thirel party listed
on line 5, the IRS has no control over what the third party does with the information. If you would lik to limit the third party's authority to clisclose your
transcript information, you can specify this limitation in your written agreement with the third party.

 

6 Transcript requested. Enter the tax form number here (1040, 1065, 1120, etc.) and check the appropriata box below, Enter only one tax form

number per request. 1040

a Return Transcript, which includes most of the line items of a tax return as filed with the IRS. A tax return transcript does not reflect
changes made to the account after the retum is processed. Transcripts are only available for the following returns: Form 1040 series,
Form 1065, Form 1120, Form 1120-A, Form 1120-H, Form 1120-L, and Form 11208. Return transcripts are available for the current year
and returns processed during the prior 3 processing years. Most requests will be processed within 10 business days

b Account Transcript, which contains. information on the financial status of the account, such as payments made on the account, penalty
assessments, and acjustinents made by you or the IRS after the return was filed. Return information is limited to items such as tax liability
and estimated tax payments. Account transcripts are available for most returns, Most requests wiil be processed within 10 business days

C]

¢ Record of Account, which provides the most detailed information as it is a combination of the Beturn Transcript and the Account
Transcript. Available fer current year and 3 prior lax years. Most requests will be processed within 10 business days

SI

7 Verification of Nonfiling, which is. proof from the IRS that you did not file a return for the year. Current year requests are only available
after June 15th. There are no availability restrictions on prior year requests. Most requests will be processed within 10 business days .

& Farm W-2, Form 1099 series, Form 1098 series, or Form 5498 series transcript. The IRS can provide a transeript that includes data from
these information returns. State or Iecal information is not included with the Form W-2 information, The IRS may be able to provide this
transcript information for up to 10 years. Information for the current year is generally not available until the year after it is filed with the IRS. For
example, W-2 Information for 2071, filed in 2012, will likely not be available from the IRS until 2043. If you need W-2 information for retirernent
plirposes, you should contact the Social Security Administration at 1-800-772-1213, Mast requests will he processed within 10 business days . Li

i

Caution: If you need a copy of Form W-2 or Form 1099, you should first contact the payer. To get a copy of the Form W-2 or Form 1099 filed
with your return, you must use Form 4506 and request a copy of your return, which includes all attachments.

Cl

 

9 Year or period requested. Enter the ending date of the year or period, using the mmidd/yyyy format. If you are requesting more than four
years or periods, you must attach another Form 4506-T. For requests relating to quarterly tax returns, such as Form 941, you must enter
each quarter or tax period separately. ,

12/31/14 [12/31/45 12/31 /16 / t

Caution: De nat sign this form unless all applicable lines have been completed.

 

Signature of taxpayer(s). | declare that { am either the taxpayer whose name is shown on line 1a or 2a, Of a person authorized to obtain the tax
information requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more
shareholder, partner, managing member, guardian, tax. matters partner, executor, receiver, administrator, trustee. or party other than the taxpayer, |
certify that | have the authority to execute Form 4506-T on behalf of the taxpayer. Note: For transcripts being sent to a third party, this form must be
received within 120 days of the signature date.

[¥] Signatory attests that he/she has read the attestation clause and upon so reading declares that he/she Phone number of taxpayer on line

 

 

 

 

has. the. authority to sign the Form 4506-T. See instructions. Jaor2a
y Signature (see instructions) Date
Sign »
Here Title (if line 1a above is a corporation, partnership, estate, or trust}
) Spouse's signature Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2. Cat. No. 87667N Form 4506-T (Rev. 9-2015)

 

Selene Loss Mitigation Application Page 20 of 21
Case 1:18-cv-11924-FDS

Form 4508-T (Rev. 9-2075}

Section rafersnces ara to the Internal Revenue Cede
unless otherwise noted,

Future Developments

For tha latest information abeut Form 4506-T and its
instructions, go to www.irs.gov/form4506t
Information about any recent developments affecting
Form 4508-T (such as leqislation enacted after we
released it) will be pesled on that page.

  

General Instructions

Caution: Do not sign this form unless ail applicable
lines have been completed.

Purpose of form, Use Form 4506-T to request tax
return information, You can also designata (on line 5)
a third party. to receive the information. Taxpayers
using a tax year beginning in one calendar year and
ending in the following year (fiscal tax year) must file
Ferm 4508-T to request a return transcript,

Note: If you are unsure of which type of transcript
you need, request the Record of Account, as it
provides the most ceatailed information.

Tip. Use Form 4506, Request for Copy of
Tax Retum, to request copies of tax returns.

Automated transcript request, You can quickly
raquest transcripts by using our automated

self-help service tools. Please visit us at IRS.qev and
click on "Get a Tax Transcript...” under “Tools” or
call 1-800-908-9946,

Where. to file. flail or fax Form 4506-T to

the address below for the stats you lived in,

or the state your business was in, when that return
was filed. There, are two address charts: one for
individual transcripts (Ferm 1040 series and Form
W-2) and one for ail other transcripts

 

If you aré requesting mora than one transcript or
other product and the chart below shows two
different addresses, send ycur request to the
address based on tha address of your most recent
return,

 

Chart for individual transcripts
(Form 1040 series and Form W-2
and Form 1099)

If you filed an

individual return
and lived in:

Mail or fax to:

 

Alabarna, Kentucky,
Louisiana, Mississippi,
Tannessee, Taxas, a
foraign country, American
Samoa, Puerto Rico,
Guam, the
Commonwealth of the
Northem Mariana islands,
the U.S. Vircin lslands, or
AP.O. of F.P.O, address

Alaska. Arizona, Arkansas,
California. Colorace,

{nternal Ravenue Service
RAIVS Teara

Step 8716 AUSG

Austin, TX 73301

512-460-2272

 

Hawaii, Idaho, illinois,
Indiana, lowa, Kansas,
Michigan. Minneseta,
Montana, Nebraska,
Nevada, New Mexico,
North Dakota, Oklahicma,
Oregon, South Dakota,
Utah, Washington,
Wisconsin, Wyoming

Internal Revenue Service
RAIVS Team

Step 37106

Fresno, CA 93896

 

Connecticut, Delaware,
District of Columbia,
Floricla, Georgia. Maine,
Maryland, Massachuselts,
Misgouri, New Hampshire,
New Jersey, New York,
North Carolina, Ohio,
Pennsylvania, Rnode
Island, South Carolina,
Vermont, Virginia, Weat
Virginia

internal Revenue Service
RAIVS Team

Stop 8705 P-6

Kansas City, MO 64999

816-292-6102

 

Selene Loss Mitigation Application

Document 46-8 Filed 04/16/19 Page 17 of 17

Chart for all other transcripts

If you lived in
or your business
was in:

Mail or fax to:

 

Alabama, Alaska,
Arizona, Arkansas,
California, Colorado,
Florida, Hawaii, Idaho,
lowa, Kansas,
Louisiana, Mirnescta,
Mississippi,

Missouri, Montana,
Nebraska, Nevada,
New Mexico,

North Dakota,
Oklahoma, Qregen,
South Dakota, Texas,
Utah, Washington,
Wyoming, a foreign
country, American
Samoa, Puerto Rice.
Guam, the
Commonwealth of the
Norther Mariana
Islands, the U.S. Virgin
Islands, or A.P.O, or
F.P.O. address

Internal Avenue Service
RANS Team

P.O. Box 9941

Mail Stop 6734

Ogden, UT a44n9

801-620-6922

 

Connecticut,
Delawars, District of
Columbia, Georgia.

Ilinois, Indiana, Intemal Revenue Service
Kentucky, Maina, eg Tae
Maryland, “QO. Box 14550
Jassachusetts. Stop 2800 F

Michigan, New Cincinnali, OH 45250
Hampshire, New
Jersey, New York,
North Carolina,
Ohio, Pennsylvania,
Rhode Island, South
Carolina, Tennessee,
Vermont. Virginia,
Wast Virginia,
Wisconsin

859-869-3592

 

Line 1b. Entar your employer identification nurnber.
(EIN) if your request relates to a business retum,
Otherwise, enter the first social security number
(SSN) or your individual taxeayer identification
number (TIN) shown on the return. Fer example, if
you are requesting Fann 1640 that includes
Schedule G (Form 1040), enter your SSM,

Line 3, Enter your currant address. If you usa a P.O.
box, include it on this line.

Line 4, Enier the address shown on the last return
filed if different from the address entered on fine 3,

Note: If the addresses on linas 3 and 4 are different
and you have not changed your address with the
IRS. file Farm 9822. Change of Address, For a
business address, file Form $822-B, Change of
Address or Responsible Party — Business.

Line 6. Enter only one tax form number per
request,

Signature and date. Form 4506-T must be signed
and dated by tha taxpayer listed on line 1a or 2a, If
you completed line 5 requesting the information be
sent to a third party, he IRS must receive Form
4506-T within 120 days of the dats signed by the
taxpayer or it will be rejected, Ensure that all
applicable lines are completed before signing.

¥cu must chack the box in the signature

area to acknowledge you have the

authority to sign and request the

information. The form will not be

processed and returned to you if the
box is urichecked.

Individuals, Transcripts of jointly filed tax returns
may be furnished to either spouse. Only one
signatura is required. Sign Form 4506-T axactly as
your name appeared on the original retum. If you
changed your name, also sign your currant name,

Page 2

Corporations, Generally, Form 4506-T can be
signed by: (1) an officer having legal authority to bind
the corporation, (2) any person designated by the
board of cirectors er othar governing body, or 3)
any officer or employee on written request by any
principal officer and attested to by the secretary or
other officer. A bona fide shareholder ot record
owning 1 percent or more of the outstanding stock
of the cerporation may submit a Form 4508-T but
must provide documentation to support the
frequester's right to receive the information,

Partnerships. Generatly, Form 4506-T can be
signed by any person who was a member of tha
Partnership during any part of the tax period
requested on line 9,

All others. See section 8108{e) f the taxpayer has
died, is insolvent, is a dissolved corporation, or if a
trustee, guardian, executor, receiver, or
administrator is acting for the taxpayer.

Note: If you are Heir at Jaw, Next of kin, or
Beneficiary you must he able to establish a material
interest in the estate or trust.

Dacumentation. For entities other than individuals,
you must attach the authorization document, For
eaample, this could be the letter from the principal
officer authorizing an employee of the corporation or
the letters testamentary authorizing an inclividual to
act for an estate,

Signature by a representative, A representative
can sign Form 4506-T for a taxoayer oniy if the
taxpayer has specifically deagated this. authority to
the representative on Form 2844. line 5, The
representative must aftach Form 2849 showing tha
delegation to Form 4506-7,

 

Privacy Act and Paperwork Reduction Act Notice,
We ask for the information on this form te astadlish
your right to gain access to the requested tax
infermaticn under the Internal Ravanue Coda. We
need this information to properly identify the tax
information ancl respond to your request. You ara
Not requirad to request any transcript; If you do
request a transcript, sections 6103 and 6109 and
their regulations require you te provide this
infermaticn, including your SSN or EIN. If you do not
crovide this information. we may not be able to
process your requesi. Providing false or fraudulent
information may subject yau to panaltias

Routine uses of this, information include giving if to
the Deparment of Justice for civil and eriminal
litigation, and cities, states, the District of Columbia,
and U.5. comraonsealtns and possessions for use
in administermg their tax laws. We may also disclose
this information to other countries under a tax treat
to federal and state agencies to enforce federal
nontax criminal laws, or to federal law enforcement
and intelligence agencies to combat terrorism.

You ara not required ta provide tha information
requested on a form thal is subjact to the Paperwork
Reduction Act unless the form dieplays a valid OMB
control nuinber. Books or records relating to a form
ar its instructions must be retained as tong as their
contents may become material in the administraticn
of any Internal Revenue law. Generally, tax returns
and return information are confidential, a3 required
by section 6103.

The time needed to complete and tile Farm
SO6-T will vary depending on individual
circumstances. The estimated average time is:
Learning about the law or the form, 10 min.;
Preparing the form, 12 min,; and Copying,
assembling, and sending the farm to the IRS,
20 min,

y.

If you have comments concerning the accur acy of
these time estimates or suggestions for making
Form 4506-T simpler, we would be happy to hear
from you. You san write to:

Internal Revenue Service

Tax Forms and Publications Division
1114 Constitution Ave. NW, IR-6526
Washington, OC 20224

Do not send the form to this address, Instead, sue
Where fo fila on this page.

Page 21 of 21
